Citation Nr: 1743342	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-06 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a left side head injury, to include residuals.

2. Entitlement to service connection for a left eye disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army from November 1974 to May 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In his December 2009 VA Form 9, the Veteran requested a local hearing before a Veterans Law Judge.  In a November 2010 letter, the Veteran was informed that the Traveling Section of the Board does not visit the Baltimore VA Regional Office, and he was given the option of selecting a video-conference hearing or a hearing in Washington, D.C.  However, the Veteran did not respond to this letter.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2016).

In February 2017, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. 

Also perfected for appeal and addressed in the February 2017 Board remand was the issue of service connection for a psychiatric disorder.  During the pendency of the appeal in a June 2017 rating decision, the AOJ granted service connection for other specified schizophrenia spectrum and other psychotic disorder (delusions with significant overlapping mood episodes) and assigned a 70 percent disability evaluation effective August 12, 2008.  The Veteran has not disagreed with the disability evaluation or effective date assigned.  The Board finds that the grant of service connection constitutes a full award of the benefit sought on appeal with respect to this claim.  See Grantham v. Brown, 114 F.3d. 1156, 1158 (Fed. Cir. 1997). 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

There appear to be outstanding medical records in the case.  A September 2017 VA notification letter indicates that the Veteran was sent a letter dated April 2017 regarding his Social Security Income from December 1, 2012 to the present.  A Social Security Administration (SSA) Inquiry record lists the Veteran's disability onset date as January 1, 2008.  These records have not been associated with the claims folder.  The most recent VA treatment records associated with the file are dated February 2017.  Therefore, on remand, the AOJ must obtain all outstanding treatment records and any available SSA records.  38 C.F.R. § 3.159(c)(1), (2) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

With respect to the Veteran's claim for service connection for a left side head injury (to include residuals), service treatment records were negative for any reports of a head injury.  However, the Veteran experienced headaches on a number of occasions.  In an October 2008 statement, the Veteran attributed his head injury to a 1976 altercation where he was stabbed.  A February 2009 VA examination report showed a diagnosis of status post head injury, recovered.  Then in an April 2017 VA examination report, a clinician found no evidence of head injury during service and the Veteran was unable to give information about head injury during service.  The examiner found that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Based on the evidence, the Board finds that further development is warranted as the evidence is unclear on a few matters.  First, the most recent examination report shows that there is no current diagnosis; however, in February 2009 the Veteran was diagnosed with status-post head injury.  Also, it is not clear from the record how his head was injured.  Neither the headaches, nor the details of the Veteran's altercation were considered in the April 2017 opinion.  Therefore, the Veteran should be afforded an addendum opinion which addresses the headaches and the altercation experienced by the Veteran in service. 

With respect to the Veteran's claim for service connection for a left eye disability, a March 2017 VA examination shows a diagnosis for basal laminar drusen in both eyes.  The examiner found that the claimed conditions was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Service treatment records from January 1978 reveal that the Veteran was diagnosed with syphilis, second stage, two years prior.  There is medical literature supporting a link between syphilis and ocular manifestations.  Therefore, the Veteran should be afforded an addendum opinion which addresses any existing link between the Veteran's in-service diagnosis of syphilis and his current left eye disability. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based, and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  Obtain and associate with the claims file all outstanding VA Medical Center (VAMC) records from February 2017 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

3.  Request additional details from Veteran regarding how he received his 1976 head injury, and associate his statement with the claims file. 

4.  After any additional evidence is associated with the claims file, obtain an addendum opinion to determine the etiology of any current left side head injury.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, to include the Veteran's October 2008 statement.  This review should also include the February 2009 diagnosis of status post head injury, recovered.  If examination of the Veteran is necessary, such should be scheduled. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

With regard to the Veteran's left side head injury, the examiner should address the following:

(a)  Provide any diagnosis related to a left head injury  found during the appeal period.

(b) For any diagnosis rendered, is it at least as likely as not (50 percent probability or greater) that it was caused or aggravated by the Veteran's military service, to include headaches in service or report of altercation

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Obtain an addendum opinion to determine the etiology of any current left eye disability.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. If examination of the Veteran is necessary, such should be scheduled. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

With regard to the Veteran's left eye disability, the examiner should render an opinion, consistent with sound medical principles, that answers the following question: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's left eye disability was caused or aggravated by the Veteran's military service, to include in-service notation of syphilis. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




